Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,891,156 B1, A1, Zhao et al. (hereinafter Zhao) in view of JP2021119425A, Umino et al. (hereinafter Umino, see google translation for citation).


As to claim 1, Zhao discloses a method, comprising: 
prefetching, from a central processing unit (CPU) to a graphics processing unit (GPU) of a processing system, a first plurality of mini-batches comprising a subset of a training dataset (Figs 4-5; col 5, lines 5-8, preloading data from CPU to GPU; col 6, lines 31-36, forward and back-propagation on the mini-batch dataset using computing resources on GPU); 
training, at the GPU, a neural network for a current epoch by processing the first plurality of mini-batches for a first instance (col 12, line 60 – col 13, line 17, preloading training datasets or model weights into GPU memory for GPU to perform model training; col 6, lines 6-23, lines 31-43, datasets including mini-batches); 
as to training, at the GPU, the neural network for the current epoch by processing the first plurality of mini-batches for a second instance (col 6, lines 6-23, each executing thread processing different mini-batches after each processing iteration of a mini-batch dataset (e.g. new mini-batches being fetched or repaired for next iteration of operation); discarding the first plurality of mini-batches; and prefetching, from the CPU to GPU, a second plurality of mini-batches (col 6, lines 6-23, lines 31-43). Note although Zhao does not expressly disclose discarding the first plurality of mini-batches after completing parallel computation, it is obvious or inherent that once the mini-batches used for training and no longer needed, it would be flushed out for new mini-batches of data for next computation.  
Nevertheless, Umino, in the same or similar field of endeavor, further teaches for each epoch, certain mini-batches may be reserved and reused in a neural network training (page 4, par 5 from bottom) and mini-batches to be discarded after modeling error calculation has been completed (page 1, last par; page 4, par 6 from bottom).
Therefore, consider Zhao and Umino’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Umino’s teachings in data arrangement in Zhao’s method to balance and optimize the computational efficiency and data storage capacity.

As to claim 2, Zhao as modified discloses the method of claim 1, wherein prefetching the first plurality of mini-batches is based on a reuse distance corresponding to a number of intervening mini-batches processed by the GPU for training the neural network before reusing a same mini-batch again (Zhao: col 13, lines 5-17, optimal number of threads; Umino: page 5, pars 2-3; par 4 from bottom, same mini-batch being used for the next epoch and/or for predetermined number of iterations (e.g. reuse distance).  

As to claim 3, Zhao as modified discloses the method of claim 1, wherein training the neural network includes running an optimization algorithm using the first plurality of mini-batches (Umino: page 3, pars 2, 6; pag 4, par 4 from bottom).  

As to claim 4, Zhao as modified discloses the method of claim 1, further comprising: decrementing, at the GPU, a global use counter associated with each mini-batch after processing each of the first plurality of mini-batches (Zhao: col 13, lines 5-17; Umino: page 4, par 3 from bottom; page 5, par 4 form bottom, predetermined number of epochs the mini-batches being used).  

As to claim 5, Zhao as modified discloses the method of claim 1, further comprising: reusing, without discard, the first plurality of mini-batches in training the neural network for the current epoch based on a reuse count value (Umino: page 5, par 4 from bottom, same mini-batch being used for the next epoch).   

As to claim 6, Zhao as modified discloses the method of claim 5, further comprising: running, at the GPU, a validation set to identify a validation error for the current epoch (Umino: page 5, par 4 from bottom, error validation).  

As to claim 10, it recites a non-transitory CRM executed instructions to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 11, it is rejected with the same reason as set forth in claim 2.
As to claims 12-14, it is rejected with the same reason as set forth in claim 4-6.

As to claim 18, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 19-20, they are rejected with the same reason as set forth in claim 2-3.

Allowable Subject Matter
Claims 7-9, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Zhao and Umino), neither disclose alone nor teaches in combination functions and features recited in claims 7- 8 and 15-16. Claim 9 depends form claim 8. Claim 17 depends from claim 16.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661